Citation Nr: 1212146	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist (non-dominant) injury. 

2.  Entitlement to service connection for degenerative joint disease of the right wrist (dominant), including as secondary to the service-connected left wrist disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from December 1981 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2010 rating decisions of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal (VA Form 9), which was received at the RO in November 2011, the appellant indicated a desire to present testimony at a hearing before a Member of the Board (e.g., Veterans Law Judge (VLJ)) at the RO (Travel Board).  He reiterated his request for a Travel Board hearing in a VA Form 9, which was received in February 2012.  A complete and thorough review of the claims folder indicates that he has not been accorded such a hearing, nor has he withdrawn his request for one.  The Board recognizes that the Veteran withdrew an earlier (March 2010) request for a Travel Board hearing.  However, as noted above, he has clearly conveyed that he wishes to appear for such a hearing.  

A basic principle of veterans' law is that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing at the St. Petersburg RO, with appropriate notification to him and his representative.  After a hearing is conducted, or if he withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


